DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candelore et al. (Candelore) (US 2003/0156718).
Regarding claim 1, Candelore discloses a decoding method, comprising: 
performing a determination as to whether to perform decoding on at least three blocks (FIG. 5, a slice has 33 macroblocks) using a coding information shared for the at least three blocks ([0045], slices, including I slices which consist of all intra coded macroblocks, with an intra_slice_flag set to "1" might indicate skipping decoding of all intra blocks (i.e. I slices are not decoded); [0047], a unique code is signaled for indicating I slices for at least 3 slices); and
performing the decoding on the at least three blocks using the coding information based on the determination ([0045], decoding of the slice is performed if intra_slice_flag is not set to "1", decoding is performed).
Regarding claim 5, Candelore discloses wherein if is determined based on information acquired from a bitstream whether to perform the decoding for the at least three blocks using the shared coding information ([0045], slices, including I slices which consist of all intra coded macroblocks, with an intra_slice_flag set to "1" might indicate skipping decoding of all intra blocks (i.e. I slices are not decoded); [0047], a unique code is signaled for indicating I slices for at least 3 slices).
Regarding claim 18, Candelore discloses an encoding method, comprising: 
generating information for at least three blocks by performing encoding for the at least three blocks ([0045], slices, including I slices which consist of all intra coded macroblocks, with an intra_slice_flag set to "1" indicated skipping decoding of all intra blocks (i.e. I slices are not decoded); [0047], a unique code is signaled for indicating I slices for at least 3 slices);
 wherein the at least three blocks are encoded using coding information commonly applied to the at least three blocks ([0042], [0045], intra_slice_flag is encoded).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelore et al. (Candelore) (US 2003/0156718) in view of Bang et al. (Bang) (US 2014/0003518).
Regarding claims 2, 12, 13, 15, Candelore discloses the decoding method of claim 1 and intra predictions and processing for the at least three blocks ([0045], slices, including I slices which consist of all intra coded macroblocks).
Candelore is silent about wherein the decoding comprises intra-predictions for the blocks; wherein the decoding comprises in-loop is filterings for the blocks; and wherein the decoding comprises transformations for the blocks; and wherein information used for a reconstruction of a block of one channel among the blocks is used for a reconstruction for a block of other channel among the at least three blocks.
Bang from the same or similar field of endeavor discloses wherein the decoding comprises intra-predictions for the blocks ([0040], when the intra skip flag is 1, the recovered video may be generated by only the prediction value of the prediction object block generated from the predictor); wherein the decoding comprises in-loop is filterings for the blocks ([0035] in-loop filtering); and wherein the decoding comprises transformations for the blocks ([0033], [0034], transformation and inverse transformation); and wherein information used for a reconstruction of a block of one channel among the blocks is used for a reconstruction for a block of other channel among the at least three blocks ([0032], reference blocks are used for reconstructing a new block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bang into the teachings of Candelore for performing intra prediction, filtering, and transformation on at least some intra coded blocks and for increasing coding efficiency by using reference image data.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelore et al. (Candelore) (US 2003/0156718) in view of Lim et al. (Lim) (US 2019/0110076).
Regarding claim 14, Candelore discloses the decoding method of claim 1 (see claim 1 above) and processing for the at least three blocks (see claim 1 above).
Candelore is silent about wherein the decoding comprises a Cross Component Linear Model (CCLM).
Lim from the same or similar field of endeavor discloses wherein the decoding comprises a Cross Component Linear Model (CCLM) ([0100], CCLM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lim into the teachings of Candelore for increasing the decoding efficiency.

Claim(s) 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Candelore et al. (Candelore) (US 2003/0156718) in view of Tsukuba (US 2019/0104322).
Regarding claim 16, Candelore discloses the decoding method of claim 1 (see claim 1 above) and processing of the at least three blocks (see claim 1 above). 
Candelore is silent about wherein the decoding comprises a Multiple Transform Selection (MTS) for the blocks.
Tsukuba from the same or similar field of endeavor discloses wherein the decoding comprises a Multiple Transform Selection (MTS) for the blocks ([0124], horizontal or vertical transform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tsukuba into the teachings of Candelore for increasing the decoded image quality by selecting a best transform.
Regarding claim 19 and 20, the limitations of claims 19 and 20 are rejected in the analysis of claim 1 (see claim 1 above) a bitstream generated by the encoding method of claim 18 (See claim 18 above).
Candelore is silent about a non-transitory computer-readable medium storing a bitstream.
Tsukuba from the same or similar field of endeavor discloses a non-transitory computer-readable medium storing a bitstream ([0253], encoded data is stored on a storage medium).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tsukuba into the teachings of Candelore for saving the video bitstream for later retrieval and processing.

Allowable Subject Matter
Claims 3, 4, 6, 7, 8, 9-11, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488